In two related proceedings pursuant to Social Ser*1120vices Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals, as limited by his brief, from so much of two orders of fact-finding and disposition of the Family Court, Kings County (Freeman, J.) (one as to each child), each dated August 16, 2004, as, after a hearing, found that he permanently neglected his children Brandon Lee and Wesley German, terminated his parental rights, and transferred the guardianship and custody of the subject children to the petitioner HeartShare Human Services of New York, Roman Catholic Diocese of Brooklyn, for purposes of adoption.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements (see Matter of “Female” V., 21 AD3d 1118 [2005] [decided herewith]). Schmidt, J.P., S. Miller, Santucci and Skelos, JJ., concur.